DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/23/2022 have been fully considered but they are moot in view of the new grounds of rejection or indication of allowable subject matter as detailed below as necessitated by Applicant’s claim amendments.

Claim Objections
Claim 3 objected to because of the following informalities:  
Claim 3 recites in part “comprising a third field the field plate that extends” which should be “comprising a third field plate that extends”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2019/0371927 A1 to Kajiwara et al., “Kajiwara”, in view of U.S. Patent Application Publication Number 2014/0070280 A1 to Briere, “Briere”.
Regarding claim 1, Kajiwara discloses a transistor (FIG. 6B), comprising:
a semiconductor channel (between 11 and 12, ¶ [0040],[0041]);
a source electrode (21, ¶ [0039]) on a first side of the semiconductor channel;
a drain electrode (22, ¶ [0039]) on a second side of the semiconductor channel;
a polarization layer (12, ¶ [0032],[0040],[0041]) over the semiconductor channel;
an insulator (32, ¶ [0018]) stack over the polarization layer; and
a gate electrode (e.g. 23 and 31 and 41 together, ¶ [0039]) over the semiconductor channel, wherein the gate electrode comprises:
a main body (middle portion of 23 and portion 41a) that passes through the insulator (32) and into the polarization layer; 
a first field plate (left portion of 23, see Examiner-annotated figure below) extending out laterally from the main body; and
a second field plate (left portion of 41, see Examiner-annotated figure below) extending out laterally from the main body, the second field plate vertically over the first field plate, wherein the first field plate extends laterally beyond the second field plate.

    PNG
    media_image1.png
    571
    712
    media_image1.png
    Greyscale

Kajiwara fails to clearly teach wherein the stepped insulator (32a,32b) is an insulator stack.
Briere teaches (e.g. Fig. 5A) wherein a stepped insulator (508) comprises an insulator stack (508a-508d, ¶ [0052],[0053]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Kajiwara with two or more insulators in an insulator stack to formed the stepped gate/field plate structure as taught by Briere in order to reduce sharp corners to reduce undesirable high electric field regions (Briere ¶ [0006],[0033],[0081]).

Regarding claim 9, Kajiwara in view of Briere yields the transistor of claim 1, and Kajiwara in view of Briere further yields wherein the insulator stack comprises alternating layers of silicon nitride and oxide (Briere ¶ [0026],[0052],[0061]).


Claims 1-3,9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2019/0088771 A1 to Kuraguchi et al., “Kuraguchi”, in view of U.S. Patent Application Publication Number 2014/0070280 A1 to Briere, “Briere”.
Regarding claim 1, Kuraguchi discloses a transistor (FIG. 3), comprising:
a semiconductor channel (11, ¶ [0023]);
a source electrode (22 or 23, ¶ [0016]) on a first side of the semiconductor channel;
a drain electrode (23 or 22, ¶ [0016]) on a second side of the semiconductor channel;
a polarization layer (12, ¶ [0031]) over the semiconductor channel;
an insulator (30b, ¶ [0016]) over the polarization layer (e.g. as shown in FIG. 2A,2B); and
a gate electrode (21 and 41a, ¶ [0016],[0017],[0035]) over the semiconductor channel, wherein the gate electrode comprises:
a main body (middle portion of 21 and 41a) that passes through the insulator and into the polarization layer; 
a first field plate (portion of 21, see Examiner-annotated figure below) extending out laterally from the main body; and
a second field plate (portion of 41a, see Examiner-annotated figure below) extending out laterally from the main body, the second field plate vertically over the first field plate, wherein the first field plate extends laterally beyond the second field plate (as pictured).

    PNG
    media_image2.png
    539
    779
    media_image2.png
    Greyscale

Kuraguchi fails to clearly teach wherein the insulator (30b) is an insulator stack.
Briere teaches (e.g. Fig. 5A) wherein a stepped insulator (508) comprises an insulator stack (508a-508d, ¶ [0052],[0053]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Kuraguchi with two or more insulators in an insulator stack to formed the stepped gate/field plate structure as taught by Briere in order to reduce sharp corners to reduce undesirable high electric field regions (Briere ¶ [0006],[0033],[0081]).

Regarding claim 2, Kuraguchi in view of Briere yields the transistor of claim 1, and Kuraguchi further teaches wherein the first field plate (see Examiner-annotated figure above) extends out laterally towards the drain electrode (e.g. 23).

Regarding claim 3, Kuraguchi in view of Briere yields the transistor of claim 2, and Kuraguchi further teaches a third field plate (other portion of 41a, see Examiner-annotated figure above) that extends out laterally towards the source electrode (e.g. 22).

Regarding claim 9, Kuraguchi in view of Briere yields the transistor of claim 1, and Kuraguchi in view of Briere further yields wherein the insulator stack comprises alternating layers of silicon nitride and oxide (Briere ¶ [0026],[0052],[0061]).

Claims 24,25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2019/0088771 A1 to Kuraguchi et al., “Kuraguchi”, in view of U.S. Patent Application Publication Number 2015/0187924 A1 to Dasgupta et al., “Dasgupta”.
Regarding claim 24, Kuraguchi discloses a transistor (FIG. 3), comprising:
a semiconductor channel (11, ¶ [0023]);
a source electrode (22 or 23, ¶ [0016]) on a first side of the semiconductor channel;
a drain electrode (23 or 22, ¶ [0016]) on a second side of the semiconductor channel;
a polarization layer (12, ¶ [0031]) over the semiconductor channel;
an insulator (30b, ¶ [0016]) over the polarization layer (e.g. as shown in FIG. 2A,2B); and
a gate electrode (21 and 41a, ¶ [0016],[0017],[0035]) over the semiconductor channel, wherein the gate electrode comprises:
a main body (middle portion of 21 and 41a) that passes through the insulator and into the polarization layer; 
a first field plate (portion of 21, see Examiner-annotated figure below) extending out laterally from the main body; and
a second field plate (portion of 41a, see Examiner-annotated figure below) extending out laterally from the main body, the second field plate vertically over the first field plate, wherein the first field plate extends laterally beyond the second field plate (as pictured).
Kuraguchi fails to clearly teach in sufficient detail for anticipation a computing system, comprising: a motherboard, a processor electrically coupled to the motherboard, and a communication chip electrically coupled to the motherboard, wherein one or both of the processor and the communication chip comprise the transistor. 
Dasgupta teaches (FIG. 9) a computing system (900, ¶ [0095]) comprising a motherboard (902), a processor (904) electrically coupled to the motherboard, and a communication chip (906) electrically coupled to the motherboard.
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Kuraguchi in a computing system as exemplified by Dasgupta in order to form a computing system which benefits from transistors having improved operating speeds (Kuraguchi ¶ [0003],[0041]-[0044],[0048],[0060]).

Regarding claim 25, Kuraguchi in view of Dasgupta yields the computing system of claim 24, and Dasgupta further teaches wherein the computing system is a mobile phone (¶ [0095]).


Allowable Subject Matter
Claims 13,14,19-23 are allowed.
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Although prior art e.g. Kuraguchi or Kajiwara in in view of Briere yields the limitations of claims 1 and 9 as detailed above, prior art fails to reasonably teach or suggest wherein the first field plate is positioned in a first oxide layer of the insulator stack and the second field plate is positioned in a second oxide layer of the insulator stack as claimed in claim 10 together with all of the limitations of claims 1 and 9.  Claim 11 is objected to insofar as it depends upon and includes all of the limitations of allowable claim 10.
Additionally, although Kuraguchi or Kajiwara teach a gate oxide surrounding the gate electrode, prior art fails to reasonably teach or suggest additionally wherein the gate oxide also surrounds the main body and the first field plate as claimed in claim 12 together with all of the limitations of claim 1 as claimed.
Also, prior art fails to reasonably teach or suggest wherein the insulator stack comprises a non-uniform etch selectivity in the thickness direction, and the gate electrode comprises a first portion into the polarization layer, wherein the first portion has a first width, and a second portion through the insulator stack, wherein the second portion includes a stepped profiled comprising a first field plate extending out laterally from the first portion, and a second field plate extending laterally from the first portion, the second field player vertically over the first field plate, wherein the first field plate extends laterally beyond the second field plate, together with all of the other limitations of claim 13 as claimed.  Claims 14,19,20 are allowable in virtue of depending upon and including all of the limitations of claim 13.
Furthermore, prior art fails to reasonably teach or suggest together forming a gate electrode opening through the insulator stack and into the polarization layer, wherein the gate opening has a first width; forming a field plate opening in the insulator stack; forming a gate oxide over surfaces of the gate electrode opening and the field plate opening; and depositing a conductive layer into the gate electrode opening and the field plate opening to form a gate electrode, wherein the gate electrode comprises a main body that passes through the insulator stack and into the polarization layer,  a first field plate extending out laterally from the main body, and  a second field plate extending out laterally from the main body, the second field plate vertically over the first field plate, wherein the first field plate extends laterally beyond the second field plate, as claimed in claim 21 as claimed.  Claims 22,23 are allowable in virtue of depending upon and including all of the limitations of allowable claim 21.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric A. Ward/               Primary Examiner, Art Unit 2891